MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner Maria del Carmen Gomez Aguilar’s second motion to reopen.
*599The BIA’s denial of a motion to reopen is reviewed for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The regulations state that a petitioner may file only one motion to reopen removal proceedings. See 8 C.F.R. § 1003.2(c). The motion must also demonstrate prima facie eligibility for the relief sought. See Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 869-70 (9th Cir.2003).
There is substantial evidence to support the BIA’s decision denying petitioner’s motion to reopen. A review of the administrative record demonstrates that this is petitioner’s second motion to reopen. In addition, because petitioner’s application for cancellation of removal was denied on physical presence grounds, not because of a lack of hardship to her qualifying relatives, the motion did not demonstrate pri-ma facie eligibility for relief. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.